Citation Nr: 1508033	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014 the Board remanded this matter for the Veteran to be afforded another examination to determine the nature and etiology of his cervical spine disability as well as the severity of his lumbar spine disability.  Specifically, the Board requested the examiner to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability caused or aggravated his present cervical spine disability.  The Board finds this additional development has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine range of motion had forward flexion of the thoracolumbar spine of 30 degrees or less, with no ankylosis or incapacitating episodes.

2.  The Veteran's cervical spine disability was not incurred in service and is not related to his service-connected lumbar spine disability.


	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  The criteria for entitlement to service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Increased Rating

The Veteran contends his service connected lumbar spine disability warrants a rating in excess of 40 percent.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula). Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................... .........................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. . . . 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a .  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  VA is also directed that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  

Initially, the Board notes that the Veteran is receiving the maximum rating available for limitation of motion without ankylosis of the thoracolumbar or entire spine. Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, governing functional loss due to increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy are not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   Additionally, the record is absent evidence of any incapacitating episodes related to the Veteran's spine disability; thus, an increased evaluation based on incapacitating episodes is not warranted.  In essence, an increased rating is only possible with evidence of ankylosis of the thoracolumbar spine.

A recent examination was performed in July 2014.  At that examination, the Veteran had forward flexion of 25 degrees, with pain beginning at 15 degrees; 5 degrees of extension; 15 degrees of lateral flexion with painful motion beginning at 5 degrees; 15 degrees of lateral flexion with painful motion beginning at 5 degrees and normal bilateral rotation of 30 degrees but with painful motion beginning at 20 degrees.  The examiner further indicated the Veteran has functional loss, including less movement than normal and pain on movement but no ankyloses of the spine.  Further, the examiner indicated the Veteran has not had any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.

A June 2010 VA examination indicated the Veteran had 20 degrees flexion, 5 degrees extension, 10 degrees of bilateral flexion and rotation with objective evidence of pain on active range of motion testing.  Moreover, no incapacitating episodes were noted.

Additionally, in a December 2010 examination, the Veteran's thoracolumbar spine range of motion was 20 degrees flexion with pain throughout, 5 degrees extension with pain throughout, and 10 degrees bilateral flexion and rotation.

The Board finds that for the period at issue, the Veteran's thoracolumbar spine range of motion testing indicates he has had forward flexion of 30 degrees or less with no evidence of ankylosis.  Accordingly, the 40 percent disability rating is supported, and a higher evaluation of 50 percent is not warranted because there is no evidence of unfavorable ankyloses of the thoracolumbar spine or the entire spine.  As noted above, a higher evaluation is not warranted under the provisions governing intervertebral disc syndrome as there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months.  In fact, there is no evidence of any incapacitating episodes in the record.

Therefore, the Board finds the Veteran's claim for a rating in excess of 40 percent is denied.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

III.  Service Connection

The Veteran contends service connection is warranted for degenerative joint disease of the cervical spine.  In his September 2010 statement, he recounts an injury to his back while stationed in France and unloading gasoline barrels from a train car into a truck.  The Board also notes that in his March 2012 notice of disagreement, the Veteran indicates that his neck condition could be related to that lumbar spine in-service injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Another theory of entitlement to service connection is secondary service connection. Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

In the July 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome of the cervical spine.  Moreover, an office treatment note from J.L., PA-C dated August 2011 found the Veteran has cervical spondylosis.  These diagnoses satisfy the first prong of a service connection claim.

The Veteran was afforded a VA examination in December 2010 relating to his cervical spine but the examination did not provide an opinion as to whether the Veteran's cervical spine disability was incurred in or related to his service or aggravated by his service-connected lumbar spine disability.

A second examination was performed in July 2014 to obtain an opinion as to the cause of his cervical spine disability.  At that examination, the Veteran reported his neck pain began in 1986 and has continued to this date with pain radiating into his arms and some numbness in his fingers.  Regarding a causation opinion as to this disability, the examiner indicated:

"It would be only with resort to mere speculation to opine whether or not the Veteran's current cervical spine degenerative joint disease and degenerative disc disease C3-7 with neural foraminal narrowing C3-5 was caused or aggravated to any degree by his service connected lumbar spine condition or his military service.  The current medical literature does not support a cause and effect relationship between cervical and lumbar spine disease not incurred in the same traumatic event.  There is no current objective evidence that the Veteran's current cervical spine degenerative joint disease and degenerative disc disease C3-7 with neural formainal narrowing C3-5 is caused or aggravated to any degree by his service connected lumbar spine condition".

The medical evidence of record does not support the Veteran's claim that his cervical spine disability is related either to service or his service-connected lumbar spine disability.  The Board notes that the Veteran has alternately attributed his cervical spine disability to either an injury in service or his service-connected low back disability. In his 2010 statement he avers that it had its onset in service, and subsequently, including in his 2014 examination, he asserts that it started after service and was related to his lumbar spine disability.  The Veteran's statements regarding the cause of his cervical spine disability are inconsistent, additionally, they are lay statements that purport to provide a nexus opinion as to the cause of his cervical spine disability.  The Board finds the Veteran's statements not competent for this purpose.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether his cervical spine disability is related to an incident in service or his service-connected lumbar spine disability , is not something that can be determined by mere observation.  This is demonstrated by the Veteran's own contradictory assertions as to causation. Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his cervical spine condition was caused are not competent evidence as to a nexus.  

In the absence of any competent evidence relating the Veteran's cervical spine disability to either events during his active service, or his service-connected lumbar spine disability, the Board finds the evidence does not support a claim of entitlement to service connection for a cervical spine disability.  Therefore, the claim must be denied.  

ORDER

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


